Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-6 and 8-20 are pending.

	


	Response to Amendment
Applicant's argument, filed on June 29, 2022 has been entered and carefully considered. Claims 1, 9, and 16 are amended and claim 7 is canceled. Claims 1-6 and 8-20 are now pending.

	Response to Arguments
Regarding claim 1 and 16, On pages 9-11 applicant argues "Ivan fail to disclose in determination of salient data includes identifying one or more domain specific characteristics of objects in the video stream," as claimed in amended claim 1 and 16. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Ivan teaches [see in fig. 6a- 6c]-in figure 6c disclose results of one motion based saliency detection procedure are illustrated in Figures 6a to 6c. The detection procedure is based on changes in pixel group characteristics between consecutive frames of a source video. The three frames for a video are presented in Figures 6a to 6c. The frames depict a news presenter addressing the camera from a seated position toward the right of each frame. The detection procedure is ideally implemented by the server 102 as a component of a comprehensive saliency detection process, examiner consider this as domain-specific characteristic include in salient data.
Regarding claim 11, On pages 9-11 applicant argues "Ivan fail to disclose non-salient data in a lower-resolution format," as claimed in claim 11. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Ivan discloses [pg. 3, para 20, 25 and 30]- an encoder that reproduces the source video at a target bit rate by reducing the number of bits allocated to non-salient frame regions identified from the saliency maps a mapper that generates a plurality of distinct saliency maps at prescribed resolutions for individual frames of a source video, the prescribed resolution can be a higher or lower resolution; Stent also disclose in [see in fig. 2 ]- an image classification task in which the original data might range in size up to several megapixels, but where the desired input images to the task network are much smaller, the saliency-based distortion layer 210 learns how best to sample from the underlying high-resolution data in a manner which preserves the task-relevant information better that uniform down-sampling. In some embodiments, the saliency-based distortion layer 210 has the effect of creating distorted, caricature-like intermediate images, in which idiosyncratic elements of the image that improve task performance are zoomed and exaggerated (or in other words more densely sampled than less or non-salient portions).
 Therefore, the rejection has been maintained.

	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stent et al. (US 2020/0074589 A1) in view of HIMAWAN, Ivan (WO 2014/008541 A1; given by the applicant in the IDS; hereinafter as Ivan).

Regarding claim 1, Stent teaches a computer-implemented method of encoding a video stream for high-definition video in a low-bandwidth transmission([see in fig. 2-3]-high-resolution data has been sent through network can be low bandwidth), the method comprising: identifying a salient data and a non-salient data in a high-resolution video stream([para 0015]- The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map); segmenting the salient data and the non-salient data([para 0015 and 0032]- The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map).
However, Stent doesn’t explicitly disclose compressing the non-salient data to a lower resolution; and transmitting the salient data and the compressed non-salient data.
In an analogous art, Ivan teaches the non-salient data to a lower resolution([abstract]- the salient regions of the video are identified from saliency maps and compressed at higher bit rates than non-salient frame regions); and transmitting the salient data and the compressed non-salient data([pg. 15, lines 26-34]- computing apparatus preferably encodes the video by dividing each frame into salient and non-salient regions, based on the image block address of salient regions documented in step 201 of the flow chart 201). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ivan to the modified system of Stent a video processing method, identifying salient regions for individual frames of a source video and reproducing the source video with a lower bit rate by reducing bit allocation to non-salient frame regions [Ivan; pg. 3, lines 11-15].
Regarding claim 2, Ivan teaches further comprising encoding the non-salient data prior to performing the compressing of the non-salient data([pg. 15, lines 26-29]- encodes the video by dividing each frame into salient and non-salient regions).
Regarding claim 3, Ivan teaches further comprising compressing the salient data at a lower compression ratio than the non-salient data prior to transmitting the salient data and the compressed non-salient data([pg. 3, liens 11-15]- a video processing method, identifying salient regions for individual frames of a source video and reproducing the source video with a lower bit rate by reducing bit allocation to non-salient frame regions).

Claim 7(canceled).
Regarding claim 8, Ivan teaches wherein the identifying of the salient data includes applying a domain-specific Artificial Intelligence (AI) model for one or more of facial recognition or object recognition ([see in fig. 6a-6c]- motion detection procedure illustrated in Figure 6a to 6c initially concentrates on the presenters’ head movement as she turns toward the camera (the transition sequence between Figures 6a and 6b). In Figure 6c, the motion detection procedure detects changes in the position of the presenters head and right arm. The motion detection procedure has divided the changes in Figure 6 into a plurality of sub groupings (as illustrated by the individual detection boxes). These groupings reflect individual centres of motion (such as the presenters hand, elbow, hair and facial features. The source video may be reproduced at a lower bit rate (as indicated by step 220 of the flow chart 201) after the salient frame regions have been identified and documented (step 210 of the flow chart 201)).
Regarding claim 9, Ivan teaches wherein the applying of the domain-specific AI model includes further comprises identifying a remainder of information of the video stream as the non-salient data([see in fig. 6a-6c]- Figure 6c is another frame from the same source video as Figures 6a and 6b illustrating movement of the presenter head and right arm, and the corresponding regions of the frame identified as salient based on the  presenters movement and rest are non-salient).
Regarding claim 10, Ivan teaches further comprising receiving a plurality of video streams([see in Fig. 2]- Figure 2 is a flow chart representation of a video processing method that involves reproducing salient regions of a video frame with a greater bit allocation than non-salient regions), each video stream having respectively different views of one or more objects, wherein the identifying and segmenting of the salient data and non-salient data is performed individually for at least two respectively different views that are transmitted([see in Fig. 2]- Figure 2 is a flow chart representation of a video processing method that involves reproducing salient regions of a video frame with a greater bit allocation than non-salient regions; [see also fig. 4a-4d]).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in method claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Claims 4, 5, 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stent in view of Ivan as applied to claim 1 above and further in view of Lester et al. (US Pat. No. 10,163,227 B1).
Regarding claim 4, the combination of Stent and Ivan don’t exclusively disclose further comprising identifying at least one of the non-salient data and the salient data in the video stream by a machine learning model.
In an analogous art, Lester teaches further comprising identifying at least one of the non-salient data and the salient data in the video stream by a machine learning model ([col. 3, lines 64-67]- system provides a machine learning capability where the system can learn from a content item in a database to determine salient portions and non-salient portions in an information-rich image file). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lester to the modified system of Stent and Ivan a method is provided for retrieving an image from a user in a desired format and for detecting a compression efficiency for the image [Lester; col. 1, lines 31-34].
Regarding claim 5, Lester teaches wherein the machine learning model comprises a General Adversarial Network (GAN) machine learning model([col. 3, lines 64-67]- system provides a machine learning capability where the system can learn from a content item in a database to determine salient portions and non-salient portions in an information-rich image file); and further comprising: training the GAN machine learning model with data of one or more non-salient features from previously recorded video streams to identify the non-salient data([see in Fig. 5]- Capture a feature description of a non-salient portion of the image which was captured before).
Regarding claim 6, Lester teaches further comprising providing to a user device one or more of a link to access or a code to execute the GAN machine learning model prior to transmitting the salient data and the compressed non-salient data of the video stream to the user device([see in Fig. 5]- step 508 includes associating a saliency value to at least a portion of the image, wherein the saliency value is determined from a style class strength of the portion of the image).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stent et al. (US 2020/0074589 A1 ) in view of  Terada et al. (US 2015/0271356 A1 )  and further in view of HIMAWAN, Ivan (WO 2014/008541 A1; hereinafter as Ivan).

Regarding claim 11, Stent teaches a computer-implemented method of decoding video data in multiple resolution formats([para 0006; 0015]- the CNN includes a saliency-based distortion layer that forms a saliency map by automatically selecting salient features from image data (e.g., still images or video). The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map. As a result, a sampled image based on the saliency map may be generated. The sampled image may be utilized for training a CNN, may be used as an input to other layers of the CNN, or the like), the computer-implemented method comprising: receiving an encoded video stream including a salient data and a non-salient data([para 0015]- The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map), the salient data having a higher resolution format than the non-salient data([para 0015]- The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map); decoding the video stream into the non-salient data in a lower-resolution format and the salient data in the higher-resolution format([para 0006; 0015]- the CNN includes a saliency-based distortion layer that forms a saliency map by automatically selecting salient features from image data (e.g., still images or video). The saliency-based distortion layer may subsequently sample salient portions of the original high-resolution image more densely than the less or non-salient portions of an original high-resolution image using a sampling grid based on the saliency map. As a result, a sampled image based on the saliency map may be generated. The sampled image may be utilized for training a CNN, may be used as an input to other layers of the CNN, or the like).
However, Stent does not exclusively disclose; reconstructing the non-salient data to a higher resolution format; and combining the salient data and the reconstructed non-salient data to form a video stream in the higher-resolution format of the salient data.
In an analogous art, Terada  teaches reconstructing the non-salient data to a higher resolution format([para 0233]- , the image processing system 11 uses a wide-range and high-resolution background image. Accordingly, the image processing system 11 can decode an image encoded with high coding efficiency; examiner considers the background image as non-salient); the reconstructed non-salient data to form a video stream in the higher-resolution format of the salient data([para 0233]- , the image processing system 11 uses a wide-range and high-resolution background image. Accordingly, the image processing system 11 can decode an image encoded with high coding efficiency; examiner considers the background image as non-salient). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Terada to the modified system of Stent an image coding apparatus and the like which encode a plurality of to-be-displayed images forming video by using inter prediction. The image coding apparatus includes an obtaining unit that obtains a reference-specific image which is an image different from the plurality of to-be-displayed images or different from a plurality of reconfigured images obtained by reconfiguration of the plurality of to-be-displayed images and which is an image used as an image that is specific to reference for the inter prediction, and an encoding unit that encodes one or more to-be-displayed images among the plurality of to-be-displayed images by referring to the reference-specific image as a reference image for the inter prediction [Terada; abstract].
However, the combination of Stent and Terada don’t exclusively disclose combining the salient data.
In an analogous art Ivan teaches combining the salient data([see in Fig. 5a]-in Figure 5a is a composite saliency map generated from the distinct saliency maps presented in Figure 4a to 4c combined with the regional weighting presented in Figure 4d). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ivan to the modified system of Stent and Terada a video processing method, identifying salient regions for individual frames of a source video and reproducing the source video with a lower bit rate by reducing bit allocation to non-salient frame regions [Ivan; pg. 3, lines 11-15].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stent in view of  Terada  and Ivan as applied to claim 11 above and further in view of Lester et al. (US Pat. No. 10,163,227 B1).

Regarding claim 12, the combination of Stent, Terada and Ivan don’t exclusively disclose further comprising: receiving one or more of a link to access operation of, or load executable code for, a Generative Adversarial Network (GAN) machine learning model trained to identify non-salient features based on previously recorded video streams; and reconstructing the non-salient data at an increased resolution using the GAN machine learning model.
In an analogous art, Lester teaches further comprising: receiving one or more of a link to access operation of, or load executable code for, a Generative Adversarial Network (GAN) machine learning model trained([col. 3, lines 64-67]- system provides a machine learning capability where the system can learn from a content item in a database to determine salient portions and non-salient portions in an information-rich image file) to identify non-salient features based on previously recorded video streams([see in Fig. 5]- Capture a feature description of a non-salient portion of the image which was captured before); and reconstructing the non-salient data at an increased resolution using the GAN machine learning model([col. 3, lines 56-60]- size. Further, the image retrieval includes replacing the highly compressed non-salient image portions with suitable stock image data (e.g., background)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lester to the modified system of Stent, Terada and Ivan a method is provided for retrieving an image from a user in a desired format and for detecting a compression efficiency for the image [Lester; col. 1, lines 31-34].
Regarding claim 13, Lester teaches wherein the received video stream includes a salient data and a non-salient data captured from multiple viewpoints([see in Fig. 3a-3c]-non-salience data captured using different cameras); the computer implemented method further comprising: training the GAN machine learning model to identify the salient data based on the multiple viewpoints([see in fig. 3a-3c]-salience data captured from different view points);Terada teaches reconstructing the non-salient data to the higher resolution of the salient data using the GAN machine learning model trained on the multiple viewpoints([para 0233]- the image processing system 11 uses a wide-range and high-resolution background image. Accordingly, the image processing system 11 can decode an image encoded with high coding efficiency; examiner considers the background image as non-salient data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Terada to the modified system of Stent, Ivan and Lester an image coding apparatus and the like which encode a plurality of to-be-displayed images forming video by using inter prediction. The image coding apparatus includes an obtaining unit that obtains a reference-specific image which is an image different from the plurality of to-be-displayed images or different from a plurality of reconfigured images obtained by reconfiguration of the plurality of to-be-displayed images and which is an image used as an image that is specific to reference for the inter prediction, and an encoding unit that encodes one or more to-be-displayed images among the plurality of to-be-displayed images by referring to the reference-specific image as a reference image for the inter prediction [Terada; abstract].
Regarding claim 14, Lester teaches receiving multiple transmissions of the salient data and the non-salient data for each viewpoint, respectively; ([col. 3, lines 64-67]- system provides a machine learning capability where the system can learn from a content item in a database to determine salient portions and non-salient portions in an information-rich image file) and reconstructing a particular viewpoint for display in response to a selection([see in fig. 3a-3e]- in FIGS. 3A-E through a user interface displayed on the client and provided by the server).
Regarding claim 15, Lester teaches sharing location information with one or more registered users([see in fig. 5 and images 300A-E, 400]- FIG. 5 is a flow chart illustrating steps in a method 500 for image compression according to some embodiments. Method 500 may be performed at least partially by any one of network servers hosting a collection of images, videos, and multimedia files (e.g., images 300A-E, 400), while communicating with any one of a plurality of client devices ( e.g., any one of servers 130 and any one of clients 110 where the clients devices can be in different locations to share data)); and receiving selectable views of the salient data and the non-salient data captured by the one or more registered users([see in fig. 5 and images 300A-E, 400]- FIG. 5 is a flow chart illustrating steps in a method 500 for image compression according to some embodiments. Method 500 may be performed at least partially by any one of network servers hosting a collection of images, videos, and multimedia files (e.g., images 300A-E, 400), while communicating with any one of a plurality of client devices ( e.g., any one of servers 130 and any one of clients 110 where the clients devices can be in different locations to share data. The client devices may be handled by a user, wherein the user may be registered to a private account with the server, or may be a visitor to the server website or logged in a server application installed in the client device)).


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stent in view of Ivan and Lester as applied to claims 1 and 17 above and further in view of Zhou et al. (US Pat. No. 10,176,405 B1).

Regarding claim 18, the combination of Stent, Ivan and Lester don’t explicitly disclose receiving refined results from the selected agents based on the fused parameters; and generating a global training model based on the refined results.
In an analogous art, Zhou teaches receiving refined results from the selected agents based on the fused parameters([col. 17, line 64 - col. 18, lines 5-10]- The training and optimization functions can include four separate steps. In the first step, the F Net for vehicle feature learning can be trained using softmax classifiers. Then, the computed five central viewpoint features can be used for training the viewpoint-aware attention model using L A,,. In the second step, the Gr for learning the real multi-view features from five viewpoint inputs can be pre-trained by auxiliary 5 vehicles ' multi-attributes classification together with D. Otherwise, optimizing the Gfi Gr and D together at the early stage will render the L Advers unstable because the fused real data distribution in the adversarial architecture has not been shaped); and generating a global training model based on the refined results([col. 17, line 64 - col. 18, lines 5-10]- The training and optimization functions can include four separate steps. In the first step, the F Net for vehicle feature learning can be trained using softmax classifiers. Then, the computed five central viewpoint features can be used for training the viewpoint-aware attention model using L A,,. In the second step, the Gr for learning the real multi-view features from five viewpoint inputs can be pre-trained by auxiliary 5 vehicles ' multi-attributes classification together with D. Otherwise, optimizing the Gfi Gr and D together at the early stage will render the L Advers unstable because the fused real data distribution in the adversarial architecture has not been shaped). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the modified system of Stent, Ivan and Lester to improved vehicle re-identification techniques and, more particularly, to vehicle reidentification techniques that utilize trained neural networks and artificial intelligence (AI) algorithms to infer multi-view representations of vehicles from a single viewpoint [Zhou; col. 1, lines 11-15 ].
Regarding claim 20, Zhou teaches wherein the instructions cause the processor to perform an additional act comprising transmitting different camera views of the salient data and the non-salient data to a plurality of recipient devices([col. 8, line 63-col. 9, lines 1-3]- each image 205 captured by the cameras 120. More specifically, the attention map component 230 stores one or more visual attention models 231 that utilize the trained neural network 221 of the feature and viewpoint extraction component 220 to select salient regions of the images 205 and to ignore non-salient regions of the images 205. The attention maps 232 generated for each image 205 identify the salient regions of the image 205).





Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	ZUND et al., US 2014/0270553 A1, discloses method enables performing content-aware compression using a saliency driven image retargeting unit to integrate saliency maps into the compression pipeline in an efficient manner. The method enables performing high compression-high video quality encoding for reducing sensitivity to data errors.
2.	Fernandes et. al., US 2014/0177706 A1, discloses an image-encoding system that is configured to generate an output stream based on an input image is provided that includes an encoder and a metadata extractor.
3.	Richert; Micah, US 2014/0016858 A1, discloses methods for detecting salient features. In one implementation, an image processing apparatus utilizes latency coding and a spiking neuron network to encode image brightness into spike latency.
4.	Jiang; Yong et al., US. 2013/0223683 A1, discloses a method for generating an image description vector, as well as an image detection method and an image detection apparatus.
5.	Carson; John, US 2012/0300048 A1, disclose method for the acquisition, processing and optimized transmission of video image data.
6.	Jiao et al., US 10,855, 965 B1; disclose a segmented 3D multi-view image generator generates fewer multi-view view images for partitions having less salient features




	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487